DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 4–12, and 15–22 is/are pending.
Claim(s) 2, 3, 13, and 14 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0127336 A1.

Drawings
The drawings were received on 08 August 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4–12, and 15–22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "prevent an anodic corrosion of a negative current collector of the battery cell when the battery cell is over discharged to a low-voltage stage or a zero-voltage state." The terms "a low-voltage stage" or "a zero-voltage state" are not present in the original disclosure. Applicants indicates that this limitation is supported by the original disclosure at paragraphs [0048] and [0049]. Paragraphs [0048] and [0049] describe preventing anodic corrosion of the negative current collector when over discharged, but does not describe "a low-voltage stage or a zero-voltage state." Paragraph [0079] and [0080] describes a cut off voltage, but does not describe the cut off voltage "a low-voltage stage" or "a zero-voltage state." Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4–11 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 4–11 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites the limitation "prevent an anodic corrosion of a negative current collector of the battery cell when the battery cell is over discharged to a low-voltage stage or a zero-voltage state." The terms "a low-voltage stage" or "a zero-voltage state" are not present in the original disclosure. Applicants indicates that this limitation is supported by the original disclosure at paragraphs [0048] and [0049]. Paragraphs [0048] and [0049] describe preventing anodic corrosion of the negative current collector when over discharged, but does not describe "a low-voltage stage or a zero-voltage state." Paragraph [0079] and [0080] describes a cut off voltage, but does not describe the cut off voltage "a low-voltage stage" or "a zero-voltage state." Therefore, claim 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13–22 are directly or indirectly dependent from claim 1 and include all the limitations of claim 12. Therefore, claims 13–22 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 1, 4–12, and 15–22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a low-voltage stage." The term "low" is a relative term which renders the claim indefinite. The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a low-voltage stage" is indefinite.
Claims 4–11 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 4–11 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a low-voltage stage." The term "low" is a relative term which renders the claim indefinite. The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a low-voltage stage" is indefinite.
Claims 13–22 are directly or indirectly dependent from claim 1 and include all the limitations of claim 12. Therefore, claims 13–22 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1, 4–12, and 15–22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US 2011/0256438 A1, hereinafter Taguchi) in view of Howard et al. (US 2006/0093923 A1, hereinafter Howard).
Regarding claim 1, Taguchi discloses a battery cell (FIG. 19, [0184]), comprising:
a jelly roll (60A) formed by winding a separator (63B), a positive electrode (61), and a negative electrode (611, [0185]); and
a surplus lithium (16A) disposed inside a cavity formed at a center of the jelly roll (60A) by the winding the separator (63B), the positive electrode (611), and the negative electrode (62, [0184]),
the surplus lithium (16A) being electrically coupled with the negative electrode (62, [0184]) but not the positive electrode (611) in order for the surplus lithium (16A) to be discharged during a discharge of the battery cell to lithiate the battery cell (FIG. 19, [0136]).
Taguchi does not explicitly disclose:
wherein the surplus lithium prevent an anodic corrosion of a negative current collector of the battery cell when the battery is over discharged to a low-voltage stage or a zero-voltage state.
Howard discloses a surplus lithium (240) preventing an anodic corrosion of a negative current collector (222) of a battery cell (200) when the battery is over discharged to a low-voltage stage or a zero-voltage state (FIG. 5, [0070]) to protect the battery cell from over discharging (see over-discharge conditions, [0009]). Taguchi and Howard are analogous art because they are directed to battery cells including surplus lithium. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Taguchi with the preventing step of Howard in order to protect the battery cell from over discharging.
Regarding claim 4, modified Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (16A) is further coupled to the negative current collector (12a) of the battery cell (FIG. 19, [0184]).
Regarding claim 5, modified Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the separator (63B), the positive electrode (611), and the negative electrode (62) is wound around a mandrel (19) to form the jelly roll (60A, [0171]), and
wherein the cavity is formed by removing the mandrel (19) from the jelly roll (60A, [0184]).
Regarding claim 6, modified Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the jelly roll (60A) is formed by winding the separator (63B), the positive electrode (611), and the negative electrode (62) around the surplus lithium (16A, [0185]).
Regarding claim 7, modified Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell comprises a prismatic battery cell or a cylindrical battery cell (FIG. 19, [0185]).
Regarding claim 8, modified Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell includes additional surplus lithium (16B) applied to an exterior surface of the jelly roll (60A) and/or an interior surface of a case (20) of the battery cell (FIG. 19, [0184]).
Regarding claim 9, modified Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (16A) includes a protective layer (63A) and a lithium core (16A, [0184]), and
wherein the protective layer (63A) covers at least a portion of an exterior surface of the lithium core (16A, [0184]).
Regarding claim 10, modified Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the protective layer (63A) comprises a perforated metal, a polymer, and/or a ceramic (FIG. 19, [0144]).
Regarding claim 11, modified Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the jelly roll (60A) is further formed by winding a current collector (11a, 12a) along with the separator (63B), the positive electrode (611), and the negative electrode (62, [0097]), and
wherein the current collector (11a, 12a) is porous in order to enable lithium from the surplus lithium (16A) to diffuse through the jelly roll (10, [0099]).
Regarding claim 12, Taguchi discloses a method, comprising:
forming a battery cell (FIG. 19, [0184]),
the battery cell including a jelly roll (60A) formed by winding a separator (63B), a positive electrode (611), and a negative electrode (62, [0185]),
the battery cell further including a surplus lithium (16A) inside a cavity formed at a center of the jelly roll (60A, [0184]) by the winding the separator (63B), the positive electrode (611), and the negative electrode (62, [0185])
the surplus lithium (16A) being electrically coupled with the negative electrode (62, [0184]) but not the positive electrode (611) in order for the surplus lithium (16A) to be discharged during a discharge of the battery cell to lithiate the battery cell (FIG. 19, [0136]); and
lithiating the battery cell by at least discharging the surplus lithium (16A) while the battery cell is being discharged (FIG. 20, [0136]).
Taguchi does not explicitly disclose:
wherein the surplus lithium prevent an anodic corrosion of a negative current collector of the battery cell when the battery is over discharged to a low-voltage stage or a zero-voltage state.
Howard discloses a surplus lithium (240) preventing an anodic corrosion of a negative current collector (222) of a battery cell (200) when the battery is over discharged to a low-voltage stage or a zero-voltage state (FIG. 5, [0070]) to protect the battery cell from over discharging (see over-discharge conditions, [0009]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Taguchi with the preventing step of Howard in order to protect the battery cell from over discharging.
Regarding claim 15, modified Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (16A) is further coupled to the negative current collector (12a) of the battery cell (FIG. 19, [0184]).
Regarding claim 16, modified Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the separator (63B), the positive electrode (611), and the negative electrode (62) is wound around a mandrel (19) to form the jelly roll (60A, [0185]), and
wherein the cavity is formed by removing the mandrel (19) from the jelly roll (60A, [0171]).
Regarding claim 17, modified Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll (60A) is formed by winding the separator (63B), the positive electrode (611), and the negative electrode (62) around the surplus lithium (16A, [0185]).
Regarding claim 18, modified Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell comprises a prismatic battery cell or a cylindrical battery cell (FIG. 19, [0185]).
Regarding claim 19, modified Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell includes additional surplus lithium (16B) applied to an exterior surface of the jelly roll (60A) and/or an interior surface of a case (20) of the battery cell (FIG. 19, [0184]).
Regarding claim 20, modified Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (16A) includes a protective layer (63A) and a lithium core (16A, [0184]), and
wherein the protective layer (63A) covers at least a portion of an exterior surface of the lithium core (16A, [0184]).
Regarding claim 21, modified Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the protective layer (63A) comprises a perforated metal, a polymer, and/or a ceramic (FIG. 19, [0144]).
Regarding claim 22, modified Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll (60A) is further formed by winding a current collector (11a, 12a) along with the separator (63B), the positive electrode (611), and the negative electrode (62, [0097]), and
wherein the current collector (11a, 12a) is porous in order to enable lithium from the surplus lithium (16A) to diffuse through the jelly roll (10, [0099]).

Response to Arguments
Applicant's arguments filed 08 August 2022 have been fully considered but they are not persuasive.
Applicants argue Taguchi does not disclose lithium ion sources are "discharged during a discharge of the battery cell to lithiate the battery cell" (P10/¶1). Taguchi disclose lithium ions are discharged from the lithium ion sources to dope the negative electrode and/or negative electrode (e.g., [0134], [0200], [0210]). Taguchi further discloses charging and discharging cycles are used for manufacture the battery cell (e.g., [0230], [0242], [0250], [0271]) and the lithiation using charging and discharging cycles is shorter than lithiation without charging and discharging (e.g., [0229], [0240], [0249], [0270]). The initial discharging and discharging cycles lithiate the cattery cell. Therefore, Taguchi discloses lithium ion sources are "discharged during a discharge of the battery cell to lithiate the battery cell."
Applicants argue Taguchi does not disclose lithium ion sources "prevent an anodic corrosion of a negative current collector of the battery cell when the battery cell is over discharged to a low-voltage stage or a zero-voltage state" (P10/¶1). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Howard does not cure the deficiency of lithium ion sources are "discharged during a discharge of the battery cell to lithiate the battery cell" (P10/¶2). Taguchi discloses lithium ion sources are "discharged during a discharge of the battery cell to lithiate the battery cell" as detailed above.
Applicants argue Howard does not cure the deficiency of lithium ion sources "prevent an anodic corrosion of a negative current collector of the battery cell when the battery cell is over discharged to a low-voltage stage or a zero-voltage state" (P10/¶2). Howard discloses lithium ion sources (240) can prevent corrosion of the negative electrode current collector when the over discharged to zero volts (FIG. 5, [0070]). Therefore, Howard does cure the deficiency of lithium ion sources "prevent an anodic corrosion of a negative current collector of the battery cell when the battery cell is over discharged to a low-voltage stage or a zero-voltage state."
Applicants argue Howard does not disclose a lithium ion source being disposed in the center of a jelly roll (P11/¶1). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Taguchi discloses a lithium ion source (16A) being disposed in the center of a jelly roll (60A, [0184]). Therefore, the combination disclose a lithium ion source being disposed in the center of a jelly roll.
Applicants argue Howard does not disclose or suggest a battery cell having "a surplus lithium disposed inside a cavity formed at a center of the jelly roll by the winding the separator, the positive electrode, and the negative electrode, the surplus lithium being electrically coupled with the negative electrode but not the positive electrode in order for the surplus lithium to be discharged during a discharge of the battery cell to lithiate the battery cell and prevent an anodic corrosion of a negative current collector of the battery cell when the battery cell is over discharged to a low-voltage stage or a zero-voltage state" (P11/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Taguchi discloses a battery cell (FIG. 19, [0184]) having "a surplus lithium (16A) disposed inside a cavity formed at a center of the jelly roll (60A) by the winding the separator (63B), the positive electrode (6111), and the negative electrode (62, [0184]), the surplus lithium (16A) being electrically coupled with the negative electrode (62, [0184]) but not the positive electrode (611) in order for the surplus lithium (16A) to be discharged during a discharge of the battery cell to lithiate the battery cell (FIG. 19, [0136]). Howard discloses lithium ion sources (240) can prevent corrosion of the negative electrode current collector when the over discharged to zero volts (FIG. 5, [0070]). Therefore, the combination suggests a battery cell having "a surplus lithium disposed inside a cavity formed at a center of the jelly roll by the winding the separator, the positive electrode, and the negative electrode, the surplus lithium being electrically coupled with the negative electrode but not the positive electrode in order for the surplus lithium to be discharged during a discharge of the battery cell to lithiate the battery cell and prevent an anodic corrosion of a negative current collector of the battery cell when the battery cell is over discharged to a low-voltage stage or a zero-voltage state."
Applicants argue claim 12 is also allowable for the same reasons described above (P11/¶3). claim 1 is not allowable as detailed above.
Applicants argue the dependent claims are allowable because they depend from claims 1 or 12 (P11/¶3). Claims 1 and 12 are not allowable as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howard (US 2006/0093917 A1) discloses a surplus lithium (240) preventing an anodic corrosion of a negative current collector (222) of a battery cell (200) when the battery is over discharged to a low-voltage stage or a zero-voltage state (FIG. 5, [0070]) to protect the battery cell from over discharging (see over-discharge conditions, [0009])..

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725